Title: From Thomas Jefferson to Robert Smith, 3 September 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Sep. 3. 1802.
          
          Your two favors of Aug. 31. are recieved. the printed instructions are signed & accompany this. I presume the instruction as to the procuring gunboats is right, tho’ I can judge here from reason only and not information. we ought to rely also in the discretion of our officers so far as that they will not commit our men in these small vessels to an unequal or even equal fight. we ought above all things to avoid letting them ever get the better of us in an action. the gun boats and gallies of the Mediterranean are formidable. still as our officers ought to make but a prudent & safe use of them, we must presume they will do so, in which case they will be useful. I still place some confidence in the newspaper information that on Morris’s blockading Tangier, Simpson was recalled & 6. months allowed; and am clear, if that proves true that the John Adams ought to be detained. Tripoli has made overtures of peace thro’ the mediation of Tunis, as you can see by a letter from Consul Eaton in the Secy. of State’s office. I should be against giving them a single dollar even as a present, for if we made peace, we must still keep a frigate or two there, which is sufficient to secure our trade against them even in war.  I have recieved a letter from Governor Strong on the subject of their cannon &c. which concerning the War department principally, I inclose to Genl. Dearborne, and must ask the favor of you to be referred to him for a sight of it. I think, where a state is pressing, we should yield in cases not very unreasonable, and treat them with the indulgence and liberality of a parent. Accept my friendly salutations & respect
          
            Th: Jefferson
          
        